Exhibit 10.1

Employment & Transition Agreement

 

This Agreement is entered into, effective November 6, 2015, by and between MOCON
Inc., with corporate headquarters at 7500 Mendelssohn Avenue North, Minneapolis,
MN 55428 (the “Company”) and Daniel W. Mayer (“Mayer”). The Company and Mayer
are the “Parties.”

 

Whereas, Mayer is currently the Chief Technology Officer and Executive Vice
President of the Company as well as a director of the Company; and

 

Whereas, Mayer and the Company have agreed that Mayer’s employment with the
Company will transition to a part-time basis beginning January 1, 2016.

 

Therefore, in consideration of the foregoing premises and the mutual exchange of
promises contained herein, the Parties mutually agree to the following:

 

 

1.

Employment Terms.

 

 

a.

Subject to Section 8 below, from and after the date hereof through December 31,
2015, the Company will continue to employ Mayer on a full time basis in the same
capacity in which he is currently employed.

 

 

b.

Subject to Section 8 below, Company will employ Mayer on a part-time basis
beginning January 1, 2016 and continuing through December 31, 2016, at which
time (unless the Parties agree no later September 30, 2016 to extend Mayer’s
employment with the Company) Mayer will voluntarily retire and his employment
with the Company shall terminate (the period between January 1, 2016 and Mayer’s
last day of employment is the “Transition Term”).

 

 

c.

During his period of employment with the Company during the Transition Term,
Mayer will be paid a base salary of $133,133 (less payroll deductions and
withholdings as reasonably determined by the Company), which will be paid in
accordance with the Company’s standard payroll practices.

 

 

d.

During his period of employment with the Company during the Transition Term,
Mayer will be able to use any vacation time that was accrued and unused as of
January 1, 2016 and Mayer will accrue vacation time during 2016 in accordance
with the Company’s policies. Any accrued and unused vacation at the end of the
Transition Term will be treated in accordance with Company policy and applicable
law.

 

 

2.

Title. During the Transition Term, Mayer’s title will be “Chief Technology
Adviser” and Mayer will report directly to the Company’s Chief Executive Officer
(“CEO”).

 

 

 
Page 1 of 5

--------------------------------------------------------------------------------

 

 

 

3.

Duties.

 

 

a.

During his period of employment with the Company during the Transition Term, CEO
will from time to time, with input from Mayer and the Company’s CFO and COO,
determine the priorities and projects that Mayer will work on during such time
and will communicate the same to Mayer along with budgets for each project. It
is currently expected that Mayer’s primary activities will involve intellectual
property matters (including assistance with patent prosecution, enhancing
existing technology and developing new technology), including a role in applied
technology around sensors, testing methods and miniaturization. All work product
of Mayer during his employment will be subject to the Agreement Relating to
Inventions, Secret Processes, Copyrights, Trademarks, Trade Names,
Confidentiality and Non-Competition dated November 20, 1997 (the “Employee
NDA”).

 

 

b.

During his period of employment with the Company during the Transition Term,
Mayer will work an average of approximately 20 hours each week (subject to the
use of vacation days, as contemplated above), with substantially all of his
working hours being done from Mayer’s home. The Company and Mayer will cooperate
to send the necessary files to Mayer’s house and Mayer will keep all Company’s
files in a secure and locked location while they are in his home. Upon Mayer’s
termination of employment with the Company, Mayer will arrange, at the Company’s
expense, to have all files delivered to the Company’s headquarters.

 

 

4.

Benefits. During the Transition Term, Mayer will not be eligible to participate
in any benefit programs offered by the Company that are limited to full time
employees.

 

 

5.

COBRA Reimbursements. Upon the commencement of the Transition Term, if Mayer
timely elects COBRA continuation coverage, the Company will reimburse him for
the first three months of 2016 for the difference between the amount Mayer pays
for COBRA continuation coverage for himself compared to what Mayer would pay if
he were eligible for active employee coverage for himself in each such month
(“COBRA Reimbursements”). The Company will make such COBRA Reimbursement
payments no later than ten (10) days after the date Mayer submits the
reimbursement request to the Company; provided, Mayer must submit requests (if
at all) so that payment is made no later than the end of the Transition Term.

 

 

6.

Incentive Pay. During the Transition Term, Mayer will not be eligible to
participate in the Company’s annual incentive compensation programs or special
performance bonus plan, nor will Mayer receive any equity awards, although any
unvested equity awards received by Mayer prior to the commencement of the
Transition Term will vest during the Transition Term in accordance with the
terms of the plan under which any such award was made. Mayer will be eligible
for equity awards and incentive payments earned or awarded during 2015
consistent in accordance with the terms of such plans as administered by the
Compensation Committee of the Company’s Board of Directors. Notwithstanding the
foregoing, the CEO may, in his discretion and subject to approval by the
Company’s Compensation Committee, set individual performance goals for Mayer
during the Transition Term and if such goals are set and met (as determined by
CEO), then Mayer will be eligible to receive any compensation tied to the
achievement of such goals.

 

 

 
Page 2 of 5

--------------------------------------------------------------------------------

 

 

 

7.

Vehicle. During his period of employment with the Company during the Transition
Term, Mayer will continue to have access to the vehicle that he currently uses
that is paid for by the Company. At the end of the Transition Term, Mayer will
have the opportunity to purchase the vehicle at the then current book value,
consistent with Company policy. Mayer will be responsible for any taxes that
become owing as a result of any such purchase.

 

 

8.

Early Termination of Employment. This Agreement and Mayer’s employment with the
Company shall terminate in accordance with the following:

 

 

a.

This Agreement and Mayer’s employment shall automatically terminate upon Mayer’s
death. Any unpaid salary amount owed to Mayer as of the date of his death shall
be paid to Mayer’s estate.

 

 

b.

This Agreement and Mayer’s employment shall terminate upon his voluntary
resignation as an employee of the Company.

 

 

c.

This Agreement and Mayer’s employment shall automatically terminate immediately
upon the giving of written notice by the Company to Mayer of: (i) Mayer’s
violation of any laws or regulations; (ii) any misrepresentation, malfeasance,
criminal act, or act of dishonesty or insubordination by Mayer; or (iii) Mayer’s
breach of any provision of this Agreement. Any unpaid salary amount owed to
Mayer as of the date of his termination of employment shall be paid to Mayer.

 

 

d.

If neither a., b. nor c. above occurs, then Mayer’s employment with the Company
will continue, in accordance with the terms of this Agreement, through the
Transition Term as provided in Section 1 above.

 

 

9.

Board of Directors. Mayer’s membership on the Company’s Board of Directors is
separate and apart from his employment. Mayer shall continue to be a member of
the Board of Directors of the Company so long as he does not resign from the
Board and so long as he continues to be elected to the Board of Directors by the
shareholders of the Company. Each of Mayer and the Company acknowledges that it
is the decision of the Company’s Board of Directors, on the recommendation of
the Company’s Nominating and Governance Committee, whether or not to nominate
Mayer for election to the Board of Directors at the 2016 Annual Meeting of the
Company and Mayer agrees he will not take any action against the Company or any
directors of the Company in the event he is not nominated for election to the
Board of Directors at the 2016 Annual Meeting.

 

 

 
Page 3 of 5

--------------------------------------------------------------------------------

 

 

 

10.

Construction. This Agreement shall be interpreted and enforced in accordance
with the laws of the state of Minnesota.

 

 

11.

Successors. This Agreement shall be binding upon and inure to the benefit of the
Company and its respective successors and assigns.

 

 

12.

Notice. Any notice required or permitted to be given under this Agreement or by
law shall be sufficient if it is in writing and either personally delivered or
mailed by certified or registered mail with return receipt requested, postage
prepaid, to the other Party at the address listed above. Either Party may change
its address for the purpose of this Agreement by written notice to the other in
the manner described in this section.

 

 

13.

Modification and Non-Waiver. No amendment or modification of this Agreement
shall be valid or binding, nor shall any waiver of any provision of this
Agreement be valid or binding, unless in writing and signed by Mayer and the
President of the Company. No valid waiver of any provision of this Agreement at
any time shall be deemed a waiver of any other provision of this Agreement, or
of the same provision at any other time.

 

 

14.

Drafting. This Agreement shall not be construed more strictly against one Party
than the other merely by virtue of the fact that it has been prepared initially
by counsel for one of the Parties, it being recognized that both Mayer and the
Company and their respective counsel have had a full and fair opportunity to
negotiate and review the terms and provisions of this Agreement and to
contribute to its substance and form.

 

 

15.

Severability. In case any part of this Agreement is held invalid or
unenforceable, the validity, and enforceability of the remaining provisions will
not be affected in any way, it being intended that the provisions of this
Agreement are severable; however, if Section 1 of this Agreement is held
invalid, illegal, or unenforceable, this Agreement will be considered voidable
by the Company.

 

 

15.

Entire Agreement. The Parties expressly acknowledge that they have read this
Agreement, understand it, and agree to be bound by its terms. The Parties do
further acknowledge that this Agreement contains the entire understanding of the
Parties regarding the terms and conditions of Mayer’s employment by the Company,
superseding any and all previous oral and written agreements or understandings
regarding such employment except for the Employee NDA which shall remain in
effect in accordance with its terms. Without limiting the generality of the
foregoing, the Executive Severance Agreement between the Company and Mayer dated
November 14, 2007 is hereby terminated and neither the Company nor Mayer shall
have any further rights or obligations thereunder. The Parties acknowledge and
agree that, except as stated herein, the Parties have offered no promise or
inducement for this Agreement and the Parties execute this Agreement without
relying on any statement or representation by any other party, or its
representatives.

 

 

 
Page 4 of 5

--------------------------------------------------------------------------------

 

 

 

16.

Counterparts. This Agreement may be signed in counterparts. Scanned copies shall
have the same force and effect as original copies.

 

IN WITNESS WHEREOF, the Parties have reviewed this Agreement, understand and
agree to be bound by its terms, and have signed this Agreement knowingly, as a
voluntary act of their own free will and deed, and after having had the
opportunity to consult with legal counsel.

 

Daniel W. Mayer  

 

 

MOCON, Inc.

 

                   

/s/ Daniel W. Mayer

 

 

/s/ Elissa Lindsoe

 

Name

 

 

By: Elissa Lindsoe

 

Title

 

 

Its: Chief Financial Officer

 

          Date: November 6, 2015     Date: November 6, 2015  

                       

 

 

Page 5 of 5